Citation Nr: 1115608	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  08-23 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for chronic fatigue, to include as due to undiagnosed illness.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for joint pains, to include as due to undiagnosed illness.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for a sleep disorder, to include as due to undiagnosed illness.

4.  Whether new and material evidence has been submitted to reopen a claim for service connection for diabetes mellitus (DM), to include as due to undiagnosed illness.

5.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression and anxiety disorders.

6.  Entitlement to an effective date earlier than June 28, 2006, for the award of service connection for irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to December 1986 and from November 1990 to May 1991.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2006 and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

Although the Veteran's claim for service connection has previously been identified and developed as entitlement to service connection for depression, based on his description of his symptoms and the medical evidence of record, as will be discussed further, the Board finds that his claim also reasonably encompasses his diagnosed anxiety disorder and his alleged PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009)(United States Court of Appeals for Veterans Claims found that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  Therefore, the issue on the title page has been modified to reflect the current disability.

In October 2010, the Veteran testified at a travel board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with his claims folders.

The issue of entitlement to an effective date earlier than June 28, 2006, for the award of service connection for IBS, as well as the merits of the claims for service connection for chronic fatigue, joint pains and a sleep disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the appellant's appeal has been obtained.

2.  An October 2004 rating decision denied service connection for chronic fatigue, joint pains and a sleep disorder, to include as due to undiagnosed illness, on the bases that there was no evidence that the Veteran had current disabilities that were related to his military service.   

3.  The evidence received since the October 2004 rating decision, by itself or in conjunction with previously considered evidence, relates to unestablished facts necessary to substantiate the claims for service connection for chronic fatigue, joint pain and a sleep disorder.

4.  The October 2004 rating decision also denied service connection for DM, on the basis that the disability did not have its onset in service, within one year of the Veteran's discharge, and because the disability was not related to his service.  The Veteran did not initiate an appeal of the adverse determination.

5.  The evidence received since the October 2004 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for DM.

6.  There is no evidence of DM during active service or within one year after separation from service and no competent evidence relating the Veteran's DM to his active service or any incident therein.

7.  The Veteran does not meet the diagnostic criteria for a diagnosis of PTSD, and any currently diagnosed psychiatric disorder, to include diagnosed depression and anxiety disorder, did not have its onset in service or within one year thereafter and has not been etiologically linked to the Veteran's service, or any incident therein.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claims of entitlement to service connection for chronic fatigue, joint pains, and a sleep disorder and the claims are reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2010).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for DM, and the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2010).

3.  DM was not incurred in or aggravated by active military service; and cannot be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.309, 3.317 (2010).

4.  A psychiatric disorder, to include PTSD, depression and an anxiety disorder, was neither incurred in nor aggravated by active military service; and cannot be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims held, in part, that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable RO decision on a claim for Department of Veterans Affairs (VA) benefits.  The notice must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  (The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  

Further, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the veteran with notice of what evidence not previously provided will help substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the veteran of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

Concerning applications to reopen claims that have been the subject of a prior final denial by VA, nothing pertaining to the duty to assist claimants shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured.  38 U.S.C.A. § 5103A (f).  To provide adequate notice with regard to a claim to reopen, VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In reviewing the Veteran's claims of entitlement to service connection for psychiatric disorder and to reopen previously denied claims, the Board observes that the RO issued VCAA notices to the Veteran in September 2006, June 2008, October 2008, January 2009 and June 2009 letters which informed him of the evidence generally needed to support claims of entitlement to service connection; what actions he needed to undertake; and how the VA would assist him in developing his claims.  The letters also informed him of the evidence needed for the assignment of evaluations and effective dates for initial awards of service connection.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The September 2006 VCAA notice was issued prior to the December 2006 rating decision from which the instant appeal arises.  The Board finds that, under the facts of this case, that the RO provided appropriate notice of the information or evidence needed in order to substantiate the claim for service connection for a psychiatric disorder prior to the initial decision.  

With regard to the Veteran's claims to reopen previously denied claims for service connection, the June 2009 notice letter provided the Veteran with adequate notice regarding the specific bases for the prior October 2004 denial of his claims for service connection for chronic fatigue, joint pains, a sleep disorder and DM, and what evidence would be necessary to substantiate the elements required to establish service connection for these disabilities.  Although the June 2009 VCAA notice was provided after the December 2006 rating decision from which the instant appeal arises, the VCAA notice letter and subsequent readjudication of the claims have cured any defect with regard to the time of notice.  Cf. Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).  

In view of this, the Board finds that VA's duty to notify has been fully satisfied with respect to these claims.  Moreover, the Veteran has been provided with several opportunities to submit evidence and argument in support of his claims.  Therefore, the Board finds that any defect with respect to the content of the VCAA notice requirements for his claims is harmless error in this case.  

VA has secured or attempted to secure all relevant documentation to the extent possible.  Service treatment records and private treatment records and VA examination reports are of record, as well as written statements from family, friends and soldiers who serves with the Veteran, a transcript of the Veteran's personal hearing and his written contentions regarding the circumstances of his alleged disabilities, and these records were reviewed by both the RO and the Board in connection with the Veteran's claims.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the Board finds that the November 2006, July 2008 and May 2010 VA general medical and psychiatric examination reports show that the examiners reviewed the Veteran's claims files in conjunction with the examinations and provided opinions regarding whether the Veteran's alleged disabilities were incurred in or caused by his service or the result of undiagnosed illness attributed to such service; the examiners supplied explanations for their conclusions that were based in specific records in the claims files.  Therefore, the Board finds that these opinions provide adequate bases for deciding the claims.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159 (c)(4).

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  There remains no issue as to the substantial completeness of the Veteran's claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2010).  Any duty imposed on VA, including the duty to assist and to provide notification, has been met.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Sanders v. Nicholson, 487 F. 3d (Fed. Cir. 2007).  


Analysis

New and Material Evidence

The Veteran is seeking to reopen his claims of entitlement to service connection for chronic fatigue, to include as due to undiagnosed illness, joint pains, to include as due to undiagnosed illness, a sleep disorder, to include as due to undiagnosed illness and DM, to include as due to undiagnosed illness.  These claims for service connection were originally denied in the October 2004 rating decision.  The Veteran did not appeal the determination.  Therefore, the October 2004 rating decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.150(d), 20.200, 20.204, 20.1103 (2010). 

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).


Chronic Fatigue, Joint Pains, and a Sleep Disorder

The October 2004 rating decision denied the Veteran's claims for service connection for chronic fatigue, joint pains and a sleep disorder, all to include as due to undiagnosed illnesses, on the basis that there was no evidence that the Veteran was treated for complaints of fatigue, or sleep disturbance at any time during service or since his discharge and there was no indication that such complaints were related to his military service.  It was noted that the Veteran reported joint pain prior to his service in the Persian Gulf.  It was further noted that there was no objective evidence of chronic fatigue, joint pain or a sleep disorder at the time of the October 2004 rating decision.  The evidence of record at the time of the rating decision consisted of the Veteran's service treatment records.

The evidence received since the October 2004 rating decision includes VA and private treatment records, July 2008 and May 2010 VA examination reports, written statements from family, friends and people who served with the Veteran in the Persian Gulf, as well as the Veteran's own testimony and assertions.  

The Board has thoroughly reviewed the evidence associated with the claims files subsequent to the October 2004 rating decision and finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection for chronic fatigue, joint pains and a sleep disorder.  This evidence is certainly new, in that it was not previously of record.  The Board also finds the May 2010 VA examination report to be material.  In this regard, the examiner opined that the Veteran's current disability pattern includes signs and symptoms that may be manifestations of both undiagnosed illnesses and/or diagnosed medically unexplained chronic multi-symptom illnesses to include fatigue, polyarthralgia (essentially joint pain) and sleep pattern disturbance secondary to neuropsychological disorder including PTSD.  The Board must presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claim and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  As such, the Board finds that this evidence provides a possible etiological link between the Veteran's service in the Persian Gulf and his complaints of chronic fatigue, joint pains and a sleep disorder, and thus, it relates to unestablished fact necessary to substantiate the claims.  Therefore, this medical opinion raises a reasonable possibility of substantiating the claims.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claims for service connection for chronic fatigue, joint pains and a sleep disorder, all to include as due to undiagnosed illness.

DM

The October 2004 rating decision also denied the Veteran's claim for service connection for DM, to include as due to undiagnosed illness, on the basis that there was no evidence that the Veteran was diagnosed with DM at any time during service or within a year of his discharge from service and there was no indication that his diagnosed DM was related to his military service.  

The evidence associated with the claims files subsequent to the October 2004 rating decision includes VA and private treatment records July 2008 and May 2010 VA examination reports, as well as written statements from family, friends and people who served in the Persian Gulf with the Veteran, the Veteran's own testimony and assertions.  The Board has thoroughly reviewed the evidence associated with the claims files subsequent to the October 2004 rating decision and finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection for DM.  This evidence is certainly new, in that it was not previously of record.  The Board also finds the March 2010 statement from a VA treating physician and the October 2010 letter from the Veteran's private treating physician to be material.  In this regard, the March 2010 treatment record notes that the Veteran has no family history of diabetes and VA physician states that he "feels that it is very possible he was exposed to something that caused his diabetes, given his lack of family history of diabetes, not overweight, active lifestyle, requirement of large doses of insulin."  The August 2010 letter from the private physician also notes that the Veteran has no family history of diabetes.  The physician further noted that the Veteran was interested in making a correlation between the onset of his DM and his service in the Persian Gulf.  The physician was unable to make the correlation but stated that "it is relatively unusual to have type 2 diabetes in the absence of a family history."  The Board must presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claim and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  As such, the Board finds that this evidence provides a possible etiological link to the Veteran's service in the Persian Gulf, and thus, it relates to an unestablished fact necessary to substantiate the claim.  Therefore, these medical records raise a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for DM.

Service Connection

Having determined that there is new and material evidence to reopen the Veteran's claim for service connection for DM, the Board must proceed to evaluate the merits of the claim.  As discussed above, the Veteran has been provided with appropriate notice and assistance in order to consider his claim on the merits.  Likewise, the Veteran has perfected his appeal of his claim for service connection for a psychiatric disorder, to include PTSD, depression and an anxiety disorder.

The Veteran and his representative contend that his current DM was either incurred in service or is the result of his exposure to depleted uranium or some other chemical or biological hazard in the Persian Gulf.  Regarding his claim for service connection for a psychiatric disorder, which he identifies as PTSD, the Veteran contends that this disorder was first manifest in 1992 when he returned from the Persian Gulf and is a result of that service.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Some chronic diseases are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including DM and psychoses).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition, (2) credible supporting evidence that the claimed, in-service stressor actually occurred, and (3) a link, established by medical evidence, between current symptomatology and the claimed, in-service stressor.

In adjudicating a claim of entitlement to service connection for PTSD, the Board is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.304(f); see also Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

Under the provisions of specific legislation enacted to assist veterans of the Persian Gulf War, service connection may be established for a qualifying chronic disability which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  The term "qualifying chronic disability" means a chronic disability resulting from an undiagnosed illness; a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined as a cluster of signs or symptoms; or, any diagnosed illness that VA determines in regulations warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2).

Among the requirements for service connection for a disability due to an undiagnosed illness is that such disability, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317(c).  If signs or symptoms have been attributed to a known clinical diagnosis in the particular veteran's case being considered, service connection may not be provided under the specific provisions pertaining to Persian Gulf veterans.  See VAOPGCPREC 8-98 at paras. 4-5 (Aug. 3, 1998).

The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions, thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  Thus, while the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).

However, the Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  Thus, the Veteran's lay testimony regarding varicose vein symptomatology in service represented competent evidence.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

Although a Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

DM

After carefully considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the preponderance of the evidence is against finding that the Veteran's currently diagnosed DM had its onset in service, within one year of his discharge from service or is etiologically related to his service, any incident therein or to undiagnosed illness.

As a preliminary matter, the Board finds that DM is a clinically diagnosed disorder, and is therefore not subject to the undiagnosed illness provisions.  38 C.F.R. § 3.317(a)(1)(ii).  Consequently, the Board will consider whether the Veteran is entitled to service connection for DM on a direct basis.

Initially, the Board finds that this issue does not involve a simple diagnosis.  See Jandreau; see also Woehlaert, supra.  In this respect, while the Veteran believes his currently diagnosed DM had its onset during service or are the result of his in-service exposure to depleted uranium, or other chemical or biological agents in the Persian Gulf, or that is causally related to or aggravated by his mental health issues (not service-connected), he is not competent to provide evidence that requires medical knowledge.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  There is no indication in the record that the Veteran is a physician or other health care professional.  Therefore, as a layperson, he is not competent to provide evidence that requires medical knowledge because he lacks the requisite professional medical training, certification and expertise to present opinions regarding diagnosis and etiology.  Thus, his lay assertions with regard to whether his currently diagnosed DM is etiologically related to his service, any incident therein or to undiagnosed illness are not competent or sufficient.  

Despite the Veteran's assertions that the onset of his DM was sometime in 1998 or 1999, available private and VA treatment records, dating from October 1989 to May 2010, show the Veteran was initially diagnosed with DM in August 2002, after undergoing a DOT physical examination earlier in the month.  The Board finds this contemporaneous evidence to be more probative and credible than the Veteran's current assertions.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994); see also Shaw v. Principi, 3 Vet. App. 365 (1992).  Consequently, as DM was not demonstrated during the first post service year, a grant of service connection on a presumptive basis is not warranted. 

As noted above, the Board finds that the Veteran is not competent to etiologically link his currently diagnosed DM with his service, or any incident therein or with an undiagnosed illness, as such a nexus opinion requires medical knowledge.  Nor has the Veteran provided any medical opinion etiologically linking his current DM to his service, any incident therein or to undiagnosed illness.  In this respect, the Board acknowledges the March 2010 and October 2010 statements from a VA treating physician and his private treating physician on the Veteran's behalf.  As noted above, in the March 2010 treatment record, the examiner noted that the Veteran has no family history of diabetes and states that he "feels that it is very possible he [the Veteran] was exposed to something that caused his diabetes, given his lack of family history of diabetes, not overweight, active lifestyle, requirement of large doses of insulin."  In the August 2010 letter, the private physician also notes that the Veteran has no family history of diabetes.  The physician stated that he was unable to make a correlation between the Veteran's Persian Gulf service and his DM, but stated that "it is relatively unusual to have type 2 diabetes in the absence of a family history."  Generally statements from doctors which are inconclusive as to the origin of a disease cannot fulfill the nexus requirement to establish service connection.  Watai v. Brown, 9 Vet. App. 441 (1996); Warren v. Brown, 6 Vet. App. 4, 6 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In Obert v. Brown, the Court held that a medical opinion expressed in terms of "may," also implies "may or may not" and is too speculative to establish a plausible claim.  Bostain v. West, 11 Vet. App. 11 Vet. App. 124 (1998); Obert v. Brown, 5 Vet. App. 30 (1993).  

In contrast, the May 2010 VA examiner opines that the Veteran's diagnosed DM did not have its onset in service, within one year of his discharge and was not related to any specific exposure event during his service in Southwest Asia.  In rendering this opinion, the examiner notes medical documentation of the Veteran's glucose results in service and his initial diagnosis of DM approximately 11 years after his discharge from service.  The VA examiner specifically noted that the Veteran's claims files were reviewed in conjunction with the examination and refers to specific medical evidence in support of her opinion.  The Board finds the May 2010 VA examiner's opinion more probative than the March 2010 and October 2010 physician's statements that merely note the Veteran's history and offer speculative opinions on his behalf, as the May 2010 examiner's opinion was based on a review of the Veteran's claims files and the examiner provided thorough rationale for her opinion that incorporated the Veteran's post-service treatment records as well as his reported history.  

Accordingly, for the reasons noted above, the Board concludes that the preponderance of the evidence is against the claim in this case, and service connection for DM must be denied.  38 U.S.C.A. § 5107(b).  

In reaching this determination, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Psychiatric Disorder

Although the Veteran believes his psychiatric disorder, which he identifies as PTSD and is currently diagnosed as depression, had its onset during service or is the result of his service in the Persian Gulf, the Board concludes that the preponderance of the evidence is against the Veteran's claim.  

Initially, the Board finds that the November 2006 and May 2010 VA psychiatric examination reports are more probative on the question of proper psychiatric diagnosis than the VA and private treatment records, dating from October 1989 to May 2010, and indicating an initial PTSD diagnosis in December 1998.  In this regard, the Board finds that the medical opinions against a PTSD diagnosis are most persuasive as they included a detailed analysis of all of the evidence of record, and offer a rational basis for their conclusions.  The VA examination reports were completed with consideration of the Veteran's reported history and his past and present social and psychiatric status in all the assessments.  The VA examiners conducting the November 2006 and May 2010 examinations specifically noted that the Veteran's claims files and medical records had been reviewed.  The VA evaluation reports specifically found that while the Veteran did have some of the requisite symptoms, he did not meet all the criteria for a diagnosis of PTSD.  In contrast, a review of the VA and private treatment records indicating a PTSD diagnosis reveals no evidence that the examiners had access to his service records or that they reviewed earlier treatment records.  In general, psychiatric history is relevant to determining a psychiatric diagnosis, and the Board concludes that it is particularly relevant in this case where that history indicates other diagnosed psychiatric disabilities.  Cf. 38 C.F.R. §§ 4.2, 4.13, 4.125; see Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion may not be discounted solely because the examiner did not review the claims file).  A December 1998 private psychological evaluation, while noting the Veteran's detailed psychiatric history, conducting psychological testing and diagnosing R/O PTSD, did not identify the criteria met for the diagnosis, while at the same time identifying the diagnostic criteria met for his simultaneously diagnosed depression.  As such, the Board is free to favor one medical opinion over another when the reasons for doing so are adequately explained.  See Evans v. West, 12 Vet. App. 22, 26 (1998); Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 845 (Fed. Cir. 1999) (unpublished decision), cert. denied 120 S.Ct.1251 (2000) (it is not error for the Board to value one medical opinion over another, so long as a rationale basis for doing so is given).

As a layman without proper medical training and expertise, the Veteran is not competent to provide probative medical evidence on a matter such as the diagnosis or etiology of a claimed medical condition.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  The Board cannot assign any significant weight to the Veteran's lay assertion of PTSD.  Therefore, the Board determines that the preponderance of the evidence is against service connection for PTSD.  38 U.S.C.A. § 5107(b). 

With regard to the Veteran's claim for a psychiatric disorder other than PTSD, as a preliminary matter, the Board finds that depression and anxiety disorder are clinically diagnosed disorders, and are therefore not subject to the undiagnosed illness provisions.  38 C.F.R. § 3.317(a)(1)(ii).  Consequently, the Board will consider whether the Veteran is entitled to service connection for a psychiatric disorder, specifically diagnosed as depression and an anxiety disorder, on a direct basis.

Initially, the Board notes that the available service treatment records do show that the Veteran, in a November 1986 medical history record, reported a history of depression after his parents' divorce and indicated that he saw a psychologist because of his violent behavior as a child.  However, there is no evidence that the Veteran sought treatment for such complaints at any time during his service.  There is no evidence indicating in-service treatment for any diagnosed psychiatric disorder or within one year of the Veteran's discharge from service.  VA and private treatment records show that the Veteran was first diagnosed with depression in November 1998, over 7 years after his discharge from service.  Consequently, as a psychiatric disorder was not demonstrated during the first post service year, a grant of service connection on a presumptive basis is not warranted.

Likewise, the November 2006 VA psychiatric examiner, after interviewing the Veteran and reviewing his claims files, diagnosed a depressive disorder, opining that it did not appear to be related to his deployment for Desert Storm, but was more directly associated with the marital discord that occurred seven years later.  During his October 2010 personal hearing, the Veteran testified that he believed that his symptoms of depression began in 1992, shortly after his return from the Persian Gulf.  Again, while the Board finds the Veteran is competent to say that he has experienced symptoms of depression on a continuous basis since service, he lacks the medical knowledge to offer a nexus opinion, and the Board finds his opinion to be less probative than the November 2006 VA psychiatric opinion.  

The Board also finds the November 2006 VA examiner's opinion more probative than the November 1998 and December 1998 private psychiatric evaluations, as these reports, while noting the Veteran's military history, do not provide opinions regarding the etiology of his diagnosed depression and anxiety.  Likewise, because of the Veteran's childhood psychiatric history, the May 2010 VA psychiatric examiner was unable to provide an opinion regarding the etiology of the Veteran's diagnosed depression without resorting to speculation. 

Accordingly, for the reasons noted above, the Board concludes that the preponderance of the evidence is against the claim in this case, and service connection for a psychiatric disorder, to include PTSD, depression and anxiety disorder, must be denied.  38 U.S.C.A. § 5107(b).  

In reaching this determination, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the Veteran's claims for service connection for chronic fatigue, joint pains and a sleep disorder are reopened.  To this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for DM is reopened.

Service connection for DM is denied.

Service connection for a psychiatric disorder, to include PTSD, depression and an anxiety disorder is denied.


REMAND

Initially, having reopened the Veteran's previously denied claims of entitlement to service connection for chronic fatigue, joint pains, and a sleep disorder, the Board may proceed with adjudication of these claims only after ensuring compliance with VA's duties to notify and assist the Veteran. See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).

The Veteran contends that he developed chronic fatigue, joint pains and a sleep disorder after his service during the Persian Gulf War.  

As noted above, under the provisions of 38 U.S.C.A. § 117 and 38 C.F.R. § 3.317, service connection may be established for a qualifying chronic disability which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011.  Among the requirements for service connection for a disability due to an undiagnosed illness is that such disability, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  If signs or symptoms have been attributed to a known clinical diagnosis in the particular veteran's case being considered, service connection may not be provided under the specific provisions pertaining to Persian Gulf veterans.  See VAOPGCPREC 8-98 at paras. 4-5 (Aug. 3, 1998).

Although the Veteran was afforded a VA examination in May 2010, the examiner failed to provide any meaningful opinions as to the etiology of the Veteran's claimed disorders.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  Particularly, after finding that the Veteran did not have any specific joint pains, and that he did not meet the criteria for chronic fatigue syndrome, the examiner opined that the Veteran's current disability pattern is consistent with both medically unexplained chronic multi-symptoms illness that includes signs and symptoms that may be manifestations of both undiagnosed illnesses or diagnosed medically unexplained chronic multi-symptom illnesses to include fatigue, polyarthralgia and sleep pattern disturbances secondary to neuropsychological disorder.  The Veteran should be afforded another VA examination to obtain an opinion as to whether he has current chronic disabilities that attributed to either diagnosed or undiagnosed illnesses.

With regard to the Veteran's claim of entitlement to earlier effective date for the award of service connection for IBS, by filing a timely and valid NOD with the October 2009 rating decision in November 2009, the Veteran initiated appellate review of this issue.  The Veteran has not been furnished a statement of the case that addresses this issue.  Therefore, the Board is required to remand the issue to the RO for issuance of a proper statement of the case.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

The Board also notes that the Veteran receives ongoing treatment for his disabilities through VA.  The most recent VA treatment records from the VA Medical Center, in Louisville, Kentucky, are dated in May 2010.  Therefore, the RO should obtain and associate with the claims files any available VA treatment records from this facility dated from May 2010 to the present.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should furnish the Veteran a Statement of the Case with respect to the issue of entitlement to an earlier effective date for the award of service connection for IBS.  The RO should return this issue to the Board only if the Veteran files a timely substantive appeal.

2.  VA should obtain any VA treatment records, dating from May 2010 to the present, and associate the records with the Veteran's claims files. 

3.  The Veteran should be afforded the appropriate VA examination to determine the current nature and etiology of the Veteran's chronic fatigue, joint pains and sleep disorder.  After a review of the examination findings and the entire evidence of record, the examiner should render an opinion as to the following:

(a) Are the Veteran's chronic fatigue, joint pains and sleep disorders due to diagnosed diseases or disabilities?

(b) If the answer to (a) is in the affirmative for any disability, indicate whether any such disorder began during service or is causally linked to any incident of service?

(c) If any condition cannot be attributed to a known diagnosis, the examiner should so note and provide an opinion as to the whether the condition is attributed to an undiagnosed illness.  The examiner is requested to provide a rationale for any opinion provided.  If the examiner is unable to answer any question presented without resort to speculation, he or she should so indicate.

The examiner is also advised that an undiagnosed illness is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.

4.  Thereafter, VA should readjudicate the issues on appeal on a de novo basis.  If the issues on appeal remain denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


